Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Preliminary amendment filed 3/16/20 is acknowledged. Claims 10-16 are present and under consideration.
2.	Claims 10-16 are allowed, subject to the following Examiner’s Amendment.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ representative Mr. Lambiris, Elias on 5/23/2022.
Rewrite claims 10-16 as follows.
10. 	A composition comprising nuclease having DNase and RNase activity, wherein the composition further comprises; (a) one or more polyol(s), selected from glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol, (b) one or more enzyme(s), selected from proteases, amylases or lipases, (c) one or more surfactant(s), selected from anionic and nonionic surfactants, and (d) one or more polymers.
11. 	The composition of claim 10, wherein the polymer is poly(vinylimidazole) (PVI), poly(vinylpyridine-N-oxide) (PVPO or PVPNO), polyvinylpyrrolidone-vinylimidazole (PVPVI) or an amphiphilic carboxyalkylated polyamine.
12. 	The composition of claim 10, wherein the nuclease has at least 10% but less than100% RNase activity.
13. 	A method for modifying a fabric material comprising (a) treating the fabric with the composition of claim 10; (b) under conditions leading to a modified fabric, wherein the modified fabric possesses a fabric improvement compared to the unmodified fabric.14. 	A method for preventing or reducing creases and/or improving softness of a fabric comprising the steps of: a) contacting the fabric with the composition of claim 10; and b) rinsing the fabric.
15. The method of claim 13, wherein the nuclease has at least 10% but less than 100% RNase activity of the total nuclease activity.
16. The method of claim 13, wherein the nuclease has at least 80% sequence identity to the polypeptide comprising the amino acid sequence of SEQ ID NO 2.

4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, sequence and non-patent data bases it is determined that claims 10-16 drawn to as noted above are unobvious and patentable over prior art of record. As noted in the written opinion of the International Searching Authority filed 3/16/20 herein, WO 2015/181287 A1 (NOVOZYMES AS [DK]) 3 December 2015 (2015-12-03) and WO 2017/060505 A1 (NOVOZYMES AS [DK]) 13 April 2017 (2017-04-13) teach certain ingredients or limitations of the composition comprising nuclease having DNase and RNase activity, wherein the composition further comprises; (a) one or more polyol(s), selected from glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol, (b) one or more enzyme(s), selected from proteases, amylases or lipases, (c) one or more surfactant(s), selected from anionic and nonionic surfactants, and (d) one or more polymers, do not teach all the limitations of the composition or make obvious all the limitations of the claimed composition or the methods of use. 
5.	Information Disclosure Statement filed 3/16/20 is acknowledged. A signed copy is provided with this Office Action.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940